Citation Nr: 1826330	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 2010, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral glaucoma. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to November 1964.  This matter comes before the Board of Veterans' Appeals on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO in February 2018.  A transcript of that hearing has been associated with the record.  

The issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus is set forth below.  The issue of an increased disability rating for glaucoma is addressed in the REMAND section below and is being REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is necessary.

FINDING OF FACT

The Veteran's initial claim for service connection for diabetes mellitus was first received by VA on January 6, 2010.

CONCLUSION OF LAW

An effective date earlier than January 6, 2010, for the grant of service connection for diabetes mellitus is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was separated from service in 1964 due to diabetic conditions, and that he was not informed by Air Force staff of the nature of his medical condition.  He insists that, but for this miscommunication, he would have filed a claim for service connection immediately.  Therefore, he asks that his service connection date for diabetes mellitus be the date he was separated from service. 

Service treatment records show that the Veteran was examined in October 1964, a month prior to his separation from the Air Force.  It was determined at that time, based on an abnormal urinalysis that he was "pre-diabetic" and should seek yearly follow-up for the condition.  His Certificate of Release or Discharge from Active Duty (DD 214) shows he was separated due to "unsuitability." 

In a January 2010 statement, the Veteran asserted that he had diabetic symptoms while in service, such as frequent urination and constant thirst, but was unaware that they were related to diabetes.  He indicated that he was formally diagnosed with diabetes mellitus in July 1989.  

At the February 2018 hearing, the Veteran testified that he was put on a medical hold upon separation from the Air Force, due to high blood sugar.  He indicated that when he was diagnosed with diabetes mellitus after service, he was told that he should have filed a claim for the condition upon his separation from the military, because of the severity of his condition.  He testified that he was not properly informed of the nature of his condition at separation and, had he known, he would have filed a claim at that time. 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400 (b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  See 38 C.F.R. § 3.1 (p) (2017).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing . . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). 

Thus, a claim, whether formal or informal, must be in writing in order to be considered a claim or application for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the mere presence of a diagnosis of a specific disorder in a VA medical report does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, supra  (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2017).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

The Board notes that, effective March 24, 2015, VA regulations no longer recognize informal claim for benefits.  See 79 Fed. Reg. 57694 - 57697 (Sept. 25, 2014).  After that date, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (effective March 24, 2015).  However, the final rulemaking is only applicable with respect to claims and appeals filed on or after March 24, 2015.  Therefore, as the claim at issue was clearly pending prior to March 24, 2015, these changes are not for consideration in the present case.

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of his November 1964 separation from service.  The Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for diabetes mellitus shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for diabetes mellitus that was received by the AOJ on January 6, 2010.  Thus, the AOJ assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  Review of the claims file shows that there is no document of record that was received by the AOJ earlier than January 6, 2010 which could be construed as a claim of service connection for diabetes mellitus.  Thus, because the record contains no evidence manifesting intent on the part of the Veteran to file a claim for service connection for his disability before January 6, 2010, the Veteran was therefore afforded the earliest possible effective date, and there exists no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400 (b)(2)(ii).

The Board further observes that the Veteran's post-service treatment records reflect that he sought treatment for diabetes mellitus earlier than January 6, 2010. However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Therefore, although the Veteran was diagnosed with diabetes mellitus years prior to January 6, 2010, and sought treatment for same, his treatment records cannot serve as a basis for award of an earlier effective date.  The fact remains that the Veteran did not file an actual claim for service connection for diabetes mellitus until more than 45 years following his separation from military service. 

The Veteran asserts that he was misinformed by Air Force medical personnel as to the reason for his separation and, had he known, he would have applied for service connection.  In an April 2010 letter, he submitted a copy of his separation examination, which clearly documents the existence of a "pre-diabetic" condition.  He asserted that, therefore, the disease was present "as of at least October 22, 1964."  The Board notes that regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2017).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim, one for service connection, is not one of these types of claims.  See 38 C.F.R. § 3.160 (2017).  In addition, the Board notes that a "pre-diabetic" condition is not a definitive diagnosis; thus, by its nature, it is not a formal disability for which service connection could be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Therefore, although the Veteran contends that the effective date for the award of service connection for diabetes mellitus should be earlier than January 6, 2010, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for diabetes mellitus that was received earlier than January 6, 2010.  Consequently, the assignment of an effective date earlier than that date for the award of service connection is not warranted.  As discussed supra, the effective date of the award of service connection must be the later of the date of either receipt of claim or the date entitlement arose.  Here, the later date is the date of receipt of the Veteran's claim, as mandated by law.

Given the above, based on the facts of this case, there is no legal basis to an effective date prior to January 6, 2010, for the award of service connection.  Although the Board is sympathetic to the Veteran's claim, it must find that an earlier effective date is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).  


ORDER

Entitlement to an effective date earlier than January 6, 2010, for the grant of service connection for diabetes mellitus is denied.


REMAND

At the February 2018 hearing, the Veteran testified that his service-connected glaucoma had worsened since his most recent VA examination, in June 2010. Subsequently, in April 2018, he submitted a letter from his VA ophthalmologist, describing a host of symptoms and worsening vision.

Given the credible allegations of worsening, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his eye disability.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the current severity of his service-connected bilateral glaucoma.

2.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


